Title: Agreement with the President, Directors, and Company of the Bank of the United States, [28 January 1795]
From: Hamilton, Alexander,Willing, Thomas
To: 


[Philadelphia, January 28, 1795]
Agreement between Alexander HamiltonSecretary of the Treasury on behalf of theUnited States of the one part; and the President,Directors & Company of the Bank of theUnited States of the other part; madeJanuary the Twenty eighth 1795.
The said President Directors & Company shall forthwith transfer or cause to be transferred into the name of Messrs. Wilhem & Jan Willink & Nicholas & J. Van Staphorst & Hubbard Agents for the United States at Amsterdam the Sum of Five hundred Thousand Dollars Stock of the United States bearing a present interest of Six per centum per Annum.
The Secretary of the Treasury shall cause to be paid for the said Stock a Sum in lawfull current Money of Five hundred thousand Dollars, one fifth part thereof on the first day of August; another fifth part thereof on the first day of September another fifth part thereof on the first day of October, and the remaining two fifth parts thereof on the first day of November next; together with Interest upon so much thereof as shall at any time remain unpaid to commence on the first day of this present Month and to be paid half yearly.

In Witness whereof the said Secretary of theTreasury hath caused the Seal of the Treasuryto be affixed to these Presents and hath hereuntosubscribed his hand, and the said PresidentDirectors and Company have also caused theSeal of the Bank of the United States to beaffixed to the same the day & Year aforesaid.



Alexander Hamilton
Thos. Willing Prest. of


Secretary of the Treasury
the bank of the U. S



